Notice of Allowance 
1.	This communication is in response to amendments filed on 03/03/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 2, 4-8, 13, 14, 16-20 are allowed.

Reasons for Allowance
2.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record  Bedare et al. (US 2011/0238793) teaches broadcasting Dynamic Host Configuration Protocol (DHCP) discover message by a subscriber  device, and receiving DHCP offers from DHCP servers located in plurality of routers. The subscriber device is capable for determining one or more IP address from the received DHCP offers, and for sending a lease request for the determined IP address.
The prior art of record Gandhewar et al. (US 2010/0191839) teaches a DHCP client device sending DHCP discover message to the closest DHCP relay device, and the DHCP relay device forwarding the message to a second DHCP relay device. The forwarding is based on a MAC address parsed from the message. The second DHCP relay device send the DHCP discover message to DHCP server via internet for obtaining an IP address for the client in order to operate in the network.
The prior art of record L’Heureux et al. (US 2014/0259147) teaches historical router-device communication data that include packet loss information for a predetermined period of time. L’Heureux further teaches determining whether the IP address of hostname matches with IP address received from DNS.
in response to determining that the terminal stores the gateway record comprising the gateway that can implement the data service, determining whether the first router is the same as the gateway recorded in the gateway record” in claims 2,13 and 14. Furthermore, applicant’s argument filed on 03/03/2021 with respect the above feature is persuasive. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 2, 13, 14 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFU N MEKONEN/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454